Case 9:18-cv-81258-DMM Document 228 Entered on FLSD Docket 01/27/2020 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                       Case No. 9:18-cv-81258-MIDDLEBROOKS/BRANNON

   JUDITH MARILYN DONOFF, on Behalf of                  CLASS ACTION
   Herself and All Others Similarly Situated,

                                 Plaintiff,
          vs.

   DELTA AIR LINES, INC.,

                                 Defendant.


               PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION IN
           LIMINE TO EXCLUDE EVIDENCE OF INSURANCE REGULATIONS
           OR THE LEGALITY OF DELTA’S COMPENSATION FROM ALLIANZ

          Plaintiff Walter Cappillo responds in opposition to Defendant Delta Air Lines, Inc.’s

   (“Delta”) Motion in Limine to Exclude Evidence of Insurance Regulations or the Legality of

   Delta’s Compensation from Allianz [DE 218], as follows.

                                          INTRODUCTION

          The crux of this case is whether a reasonable consumer’s net impression would be that the

   premium for trip insurance sold on Delta’s website is a pass-through charge—in other words,

   whether the representations and omissions on Delta’s website were “deceptive.” The unlicensed

   sale or brokerage of insurance is illegal in Florida. See Fla. Stat. §§ 624.401, 626.112(9); Fla.

   Admin. Code r. 69O-222.030. This means that Florida law prohibits any payment of a commission

   by an insurance company to an unlicensed entity. In fact, it’s a felony. This context is relevant to

   whether a reasonable consumer would be left with the impression that Delta was not receiving

   payments from Allianz in connection with sales of trip insurance. Because the Florida Deceptive

   and Unfair Trade Practices Act (“FDUTPA”) is subject to an objective “reasonable consumer”
                                                    1
Case 9:18-cv-81258-DMM Document 228 Entered on FLSD Docket 01/27/2020 Page 2 of 11




   standard, it matters not whether Plaintiff subjectively knew that it was illegal for Delta to be paid

   commissions. All that matters is whether a reasonable consumer would know.

           A reasonable consumer is presumed to know the law and would assume that Delta is

   following the law. Thus, whether Delta’s acceptance of payments from Allianz for sales of trip

   insurance is illegal or violates insurance regulations is relevant to the jury’s determination of a

   reasonable consumer’s net impression of the presentation for the sale of trip insurance on Delta’s

   website. Simply put, a reasonable consumer would assume that Delta is not violating Florida law

   by accepting illegal commissions from Allianz for sales of trip insurance on its website—

   especially when Delta affirmatively represents that a different entity is “the licensed producer”

   (i.e., the licensed broker) for the trip insurance. And at the very least, the jury has the right to

   consider that evidence and make that determination. It would thus be an abuse of discretion to

   grant Delta’s motion.

                                          LEGAL STANDARD

           “[M]otions in limine are disfavored because, unlike objections at trial, they present

   hypothetical—not actual—circumstances.” SMS Audio, LLC v. Belson, No. 16-cv-81308, 2017

   WL 1533971, at *1 (S.D. Fla. Mar. 20, 2017) (Middlebrooks, J.) (quoting Hendrix v. Raybestos-

   Manhattan, Inc., 776 F.2d 1492, 1504 (11th Cir. 1985)). “Accordingly, district courts generally

   grant a motion in limine to exclude evidence only if the evidence is clearly inadmissible for any

   purpose.” Id. (emphasis added); see also United States v. Gonzalez, 718 F. Supp. 2d 1341, 1345

   (S.D. Fla. 2010) (Middlebrooks, J.) (“In fairness to the parties and their ability to put on their case,

   a court should exclude evidence in limine only when it is clearly inadmissible on all potential

   grounds.”). As Delta concedes, “[a]s the movant, it is Delta’s burden to demonstrate that Florida’s

   insurance code and licensing requirements and the illegality of Delta’s compensation structure

                                                      2
Case 9:18-cv-81258-DMM Document 228 Entered on FLSD Docket 01/27/2020 Page 3 of 11




   under the Marketing Agreement are inadmissible.” [DE 218 at 4.] “Unless evidence meets this

   high standard, evidentiary rulings should be deferred until trial so that questions of foundation,

   relevancy, and potential prejudice may be resolved in proper context.” Gonzalez, 718 F. Supp. 2d

   at 1345. Delta does not come close to satisfying that burden here.

                                              ARGUMENT

          A. Evidence of illegality is relevant to Plaintiff’s FDUTPA claim.

          The primary question to be answered by the jury in this case is whether Delta’s presentation

   of trip insurance on its website would leave a reasonable consumer with the false net impression

   that premiums paid for trip insurance offered on Delta’s website are a pass-through fee—a fee that

   is passed on to a third-party insurer, Allianz Global Assistance (“Allianz”), and for which

   American has no financial interest. Delta’s motion in limine should be denied because Delta seeks

   to exclude highly probative evidence of a reasonable consumer’s net impression.

          Whether a defendant’s representations or omissions are “deceptive” is the first element of

   Plaintiff’s FDUTPA claim. Carriuolo v. Gen. Motors Co., 823 F.3d 977, 983 (11th Cir. 2016).

   Critically, whether an act is “deceptive” is determined by an objective test: “the plaintiff must show

   that ‘the alleged practice was likely to deceive a consumer acting reasonably in the same

   circumstances.’” Id. at 983–84. Because FDUTPA claims are determined by an objective

   “reasonable consumer” standard, plaintiffs “need not show actual reliance on the representation or

   omission at issue.” Id. at 984. All that must be shown is whether a reasonable consumer would

   likely have been deceived. Whether a reasonable consumer would likely be deceived is “a question

   of fact for a jury.” Zamber v. Am. Airlines, Inc., 282 F. Supp. 3d 1289, 1300 (S.D. Fla. 2017).

          “In determining whether a representation is likely to mislead consumers acting reasonably,

   courts consider the net impression created.” Coleman v. CubeSmart, 328 F. Supp. 3d 1349, 1361

                                                     3
Case 9:18-cv-81258-DMM Document 228 Entered on FLSD Docket 01/27/2020 Page 4 of 11




   (S.D. Fla. 2018) (emphasis added) (quoting FTC v. RCA Credit Servs., LLC, 727 F. Supp. 2d 1320,

   1329 (M.D. Fla. 2010)); see also Office of Attorney Gen. Dep’t of Legal Affairs v. Moving &

   Storage Accounting Inc., No. 18-CV-63144, 2019 WL 2255575, at *10 (S.D. Fla. Mar. 22, 2019)

   (holding that same “net impression” test applies to both FDUTPA and FTC Act), report and

   recommendation adopted, 2019 WL 3429123 (S.D. Fla. May 1, 2019); Coffey v. WCW & Air, Inc.,

   No. 3:17-CV-90-MCR-CJK, 2018 WL 4154256, at *3 n.8 (N.D. Fla. Aug. 30, 2018) (same). If the

   statements are “likely to mislead reasonable consumers,” then it makes no difference if the

   statements are “technically or literally true.” FTC v. Peoples Credit First, LLC, 244 F. App’x 942,

   944 (11th Cir. 2007).1

          Plaintiff alleges that, on Delta’s website and throughout the online process of purchasing a

   flight ticket and trip insurance, Delta leaves consumers with the false impression that the charge

   for trip insurance is a pass-through fee, i.e., a fee that is passed on to Allianz, and for which Delta

   has no financial interest. [DE 167 ¶ 2.] Plaintiff alleges that in fact, however, Allianz pays

   American an undisclosed commission or “kickback” for every policy sold. Plaintiff contends that

   the net impression a reasonable consumer would take from the presentation of trip insurance on

   Delta’s website is in part based on Delta’s representation that Allianz is “the licensed producer”

   for the trip insurance. A “producer” is an insurance agent or broker, i.e., the one who makes a

   commission on a sale of insurance. [Id. ¶ 29.]

          This false net impression of a pass-through charge is furthered by the fact that Florida law

   prohibits the unlicensed sale and brokerage of insurance, which includes the payment or receipt of

   commissions on sales of insurance. In other words, a reasonable consumer would not expect Delta



   1
    Under FDUTPA “Florida courts must give ‘due consideration and great weight’ ” to FTC cases.
   Nelson v. Mead Johnson Nutrition Co., 270 F.R.D. 689, 692 (S.D. Fla. 2017).
                                                     4
Case 9:18-cv-81258-DMM Document 228 Entered on FLSD Docket 01/27/2020 Page 5 of 11




   to be paid a commission on the trip-insurance sale because it would be illegal. In fact, Plaintiff

   alleges that “one reason [Delta] attempts to hide its role in the travel insurance program through

   false statements on its website” is that it “knows that it lacks the required license to transact the

   business of insurance in any state.” [Id. ¶ 2.] Additionally, Delta’s representation regarding “the

   licensed producer” furthers the impression that the trip-insurance sale is compliant with state

   licensing laws, and thus any commission is going to an entity that is licensed to lawfully be paid

   it, not Delta.

           A “reasonable consumer . . . is deemed to know all applicable laws.” In re Motor Fuel

   Temp. Sales Practices Litig., No. 06-7621, 2013 WL 3795206, at *20 (D. Kan. July 19, 2013); see

   also Edwards v. United States, 334 F.2d 360, 367 (5th Cir. 1964) (“It is elementary that every one

   is presumed to know the law of the land, whether that be the common law or the statutory law . . .

   .”); Hughes v. Plumsters Ltd., No. C-88-3512, 1989 WL 418804, at *2 (N.D. Cal. Aug. 28, 1989)

   (whether “the reasonable consumer knows the intricacies of copyright law . . . is yet another issue

   to be presented to the jury when determining likelihood of confusion”); United States v. Walden,

   478 F. App’x 571, 576 (11th Cir. 2012) (“[E]veryone is presumed to know the law . . . .”); Price

   v. La. Rural Rehab. Corp., 134 F.2d 548, 550 (5th Cir. 1943) (“Knowledge of appellant’s

   incapacity to make a valid lease of the property was imputed to both parties, each being presumed

   to know the law . . . .”). Thus, the legality or illegality of the payments Delta received from Allianz

   is also proof of deceptiveness for the jury to consider.

           Plaintiff should not be barred from presenting evidence and arguing to the jury that a

   reasonable consumer would know that payments of commissions from an insurance company to

   an unlicensed entity are illegal. And Plaintiff should not be barred from arguing that such an

   understanding would inform (1) a reasonable consumer’s net impression of Delta’s presentation

                                                     5
Case 9:18-cv-81258-DMM Document 228 Entered on FLSD Docket 01/27/2020 Page 6 of 11




   for the sale of trip insurance on its website and (2) more specifically, the impression left by Delta’s

   representation that Allianz is “the licensed producer” of the trip insurance policies. Context

   matters. And Delta seeks to strip its representations from their relevant context in a disingenuous

   effort to hide the full story from the jury.

           While it is understandable that Delta would not want the jury (or its consumers) to know

   that it is feloniously being paid commissions for sales of trip insurance even though it lacks a

   license to do so, Plaintiff is entitled to present to the jury all evidence of whether a reasonable

   consumer would likely be misled that the premiums for trip insurance are a pass-through charge

   when they really are not. That commissions paid to an unlicensed broker are illegal is just as

   relevant to the jury’s consideration of a reasonable consumer’s net impression as Delta’s

   representation that another entity was “the licensed producer.” The Court should not exclude

   evidence that is directly relevant to the first element of Plaintiff’s FDUTPA claim.2

           B. Plaintiff is not premising liability on Florida insurance law.

           Delta’s reliance on this Court’s prior statement regarding the FDUTPA insurance

   exemption in its order denying Delta’s motion to dismiss the FDUTPA claim is disingenuous. In

   its prior order, the Court merely stated that “FDUTPA liability does not arise to the extent that it

   is premised on the prohibitions found in Florida’s insurance regulations.” [DE 121 at 18.]

   Plaintiff’s FDUTPA claim does not attempt to premise liability on prohibitions in state insurance

   regulations. Plaintiff has never argued—and does not intend to argue to the jury—that Delta is


   2
     Delta cites Bowe v. Public Storage for the proposition that evidence of statutory violations were
   irrelevant to the FDUTPA claim in that case. But the plaintiff in Bowe conceded that the statute in
   question in that case was irrelevant to the FDUTPA claim. No. 14-cv-21559, 2015 WL 10857339,
   at *3 (S.D. Fla. June 2, 2015). No such concession is made here. Furthermore, the Bowe court did
   not consider the argument made here regarding what a reasonable consumer would know, Bowe
   concerned a different statute altogether, and Bowe did not involve a representation by the defendant
   that a different entity was “the licensed producer.”
                                                     6
Case 9:18-cv-81258-DMM Document 228 Entered on FLSD Docket 01/27/2020 Page 7 of 11




   liable simply because it received illegal commissions.

           But that does not mean that the illegality of the commissions is irrelevant to a permissible

   theory of liability under FDUTPA: that Delta engages in the deceptive act of giving reasonable

   consumers the false net impression that premiums for trip insurance are a pass-through charge

   when it in fact receives commissions. A specific element of that claim is deceptiveness, which as

   discussed supra requires a finding of fact that a reasonable consumer would likely be misled by

   the defendant’s representations and omissions. Also as discussed supra, a reasonable consumer

   would know whether it is legal for an insurance company to pay commissions to an unlicensed

   entity. Thus, evidence of illegality is relevant to the element of deception, i.e., the net impression

   that a reasonable consumer would be left with based on Delta’s presentation of the sale of trip

   insurance. It is thus admissible for that purpose. That the evidence might also be relevant to an

   impermissible theory of liability does not mean that it somehow is inadmissible for a permissible

   theory of liability.

           C. Plaintiff can use the word “kickback.”

           In its motion, Delta also seeks to prevent Plaintiff, his counsel, or any witnesses from even

   uttering the word “kickback.” Delta’s motion is frivolous. A “kickback” is “a return of a part of a

   sum received often because of confidential agreement or coercion.”3 It is a factual description of


   3
     https://www.merriam-webster.com/dictionary/kickback. Delta relies on an incorrect and overly
   restrictive definition of “kickback” in the unpublished Flores decision, which in any event did not
   address a FDUTPA claim at all and did not address the use of the term “kickback” at trial. Also,
   Flores failed to comprehend that there are varying definitions of “kickback,” as recognized by the
   Seventh Circuit case law, which Flores purported, but failed, to follow. See, e.g., United States v.
   Hickok, 77 F.3d 992, 1005 (7th Cir. 1996) (“‘Kickback’ is defined as a ‘payment to a person able
   to influence or control a source of income, as by confidential arrangement or coercion.’”); United
   States v. Ruttenberg, 625 F.2d 173, 177 (7th Cir. 1980) (We think the term ‘kickback,’ though
   apparently originating in the vernacular, was fully understood by the public and the Congress,
   when the statute was enacted, to mean the transfer back to one having control of the original
   payment . . . .”).
                                                    7
Case 9:18-cv-81258-DMM Document 228 Entered on FLSD Docket 01/27/2020 Page 8 of 11




   the payments by Allianz to Delta. Allianz paid Delta a percentage of the premiums it received for

   sales of trip insurance on Delta’s website. And it did so pursuant to a confidential agreement.

          Plaintiff is entitled to present his theory of the case that the payments from Allianz to Delta

   were a “kickback.” See, e.g., Okland Oil Co. v. Knight, 92 F. App’x 589, 600 (10th Cir. 2003)

   (“Defendants were free to dispute plaintiffs’ theory and did so throughout the case. There was

   nothing inherently prejudicial about plaintiffs’ use of the term ‘kickback.’”); Bowe v. Pub. Storage,

   No. 14-cv-21559, 2015 WL 10857339, at *2 (S.D. Fla. June 2, 2015) (“Public Storage moves to

   preclude Plaintiffs from using the term kickback to describe the access fee Public Storage receives

   from the tenant insurance program. Plaintiffs’ theory of the case, however, is that the access fee

   constitutes a kickback. Any prejudicial effect of the term ‘kickback’ does not substantially

   outweigh the relevance of this term. Plaintiffs are entitled to refer to that term and present evidence

   that the access fee is a kickback.”); Dry Clean Super Ctr., Inc. v. Kwik Indus., Inc., No. 08-cv-

   00578, 2012 WL 452272, at *3 (D. Colo. Feb. 13, 2012) (“If, as Plaintiff alleges, the payments to

   Ellis were secret transactions, they fall within the dictionary definition of ‘kickback’ cited by

   Defendants in their Motion .... the Court will not preclude Plaintiff from arguing its case as it

   chooses and using the term ‘kickback.’”).

          D. The same analysis applies to Plaintiff’s unjust enrichment claim.

          Evidence of illegality is also relevant to Plaintiff’s unjust enrichment claim. As part of his

   unjust enrichment claim, Plaintiff must demonstrate that it would be inequitable for Delta to retain

   the benefit conferred upon it without paying for it. City of Miami v. Bank of Am. Corp., 800 F.3d

   1262, 1287 (11th Cir. 2015). As with the FDUTPA claim, evidence of illegality is relevant because

   it would be probative of whether Delta obtained the money through deceptive acts such that it

   would be inequitable for Delta to retain it. Zamber, 282 F. Supp. 3d at 1301 (“Finally, the

                                                     8
Case 9:18-cv-81258-DMM Document 228 Entered on FLSD Docket 01/27/2020 Page 9 of 11




   circumstances are such that it would be inequitable for American to retain the money because it

   obtained the money through alleged deceptive acts.”). To be sure, Delta concedes that both the

   FDUTPA and unjust enrichment claims “are based on a single theory: that Delta deceptively

   markets travel insurance as a pass-through and is unjustly enriched by an undisclosed profit interest

   in the insurance policies sold by Allianz through Delta’s website.” [DE 218 at 2.] Thus, the same

   evidence that is relevant to the FDUTPA claim is also relevant to the unjust enrichment claim.

                                            CONCLUSION

          Plaintiff respectfully requests that the Court deny Delta’s motion in limine.

    Dated: January 27, 2020                      Respectfully submitted,

                                                 s/ Alec H. Schultz
                                                 Scott B. Cosgrove
                                                  Fla. Bar No. 161365
                                                 Alec H. Schultz
                                                  Florida Bar No. 35022
                                                 John R. Byrne
                                                  Florida Bar No. 126294
                                                 LEÓN COSGROVE, LLP
                                                 255 Alhambra Circle, Suite 800
                                                 Coral Gables, Florida 33134
                                                 Telephone: 305.740.1986
                                                 Facsimile: 305.437.8158
                                                 Email: scosgrove@leoncosgrove.com
                                                 Email: aschultz@leoncosgrove.com
                                                 Email: jbyrne@leoncosgrove.com

                                                 Counsel for Plaintiff and the Class


                                                 Paul J. Geller, Esq.
                                                  Florida Bar No. 984795
                                                 Stuart A. Davidson, Esq.
                                                  Florida Bar No. 84824
                                                 Jason H. Alperstein, Esq.
                                                  Florida Bar No. 64205
                                                 Christopher C. Gold, Esq.
                                                  Florida Bar No. 088733
                                                 Bradley M. Beall, Esq.
                                                    9
Case 9:18-cv-81258-DMM Document 228 Entered on FLSD Docket 01/27/2020 Page 10 of 11




                                       Florida Bar No. 1010635
                                      ROBBINS GELLER RUDMAN & DOWD LLP
                                      120 East Palmetto Park Road, Suite 500
                                      Boca Raton, Florida 33432
                                      Email: pgeller@rgrdlaw.com
                                      Email: sdavidson@rgrdlaw.com
                                      Email: jalperstein@rgrdlaw.com
                                      Email: cgold@rgrdlaw.com
                                      Email: bbeall@rgrdlaw.com

                                      Counsel for Plaintiff and the Class




                                        10
Case 9:18-cv-81258-DMM Document 228 Entered on FLSD Docket 01/27/2020 Page 11 of 11




                                   CERTIFICATE OF SERVICE

           I certify that on January 27, 2020, I electronically filed the foregoing with the Clerk of

    Court using CM/ECF system which in turn will serve a copy by email to all counsel of record.

     Lazaro Fernandez, Jr., Esq.                     Gayle I. Jenkins, Esq.
     Denise B. Crockett, Esq.                        WINSTON & STRAWN LLP
     STACK FERNANDEZ & HARRIS, P.A.                  333 South Grand Avenue, 38th Floor
     1001 Brickell Bay Drive, Suite 2650             Los Angeles, CA 90071-1543
     Miami, Florida 33131                            Tel: (213) 615-1863
     Tel: (305) 371-0001                             Email: gjenkins@winston.com
     Email: lfernandez@stackfernandez.com            Email: rsalyer@winston.com
     Email: dcrockett@stackfernandez.com             Email: docketla@winston.com
     Email: gmartich@stackfernandez.com              Attorneys for Defendant, Delta Air Lines
     Email: mwolf@stackfernandez.com
     Attorneys for Defendant, Delta Air Lines

     David L. Balser, Esq.
     Julia C. Barrett, Esq.
     Katherine P. Nobles, Esq.
     Edward Bedard, Esq.
     KING & SPALDING LLP
     1180 Peachtree Street, NE, Suite 1600
     Atlanta, Georgia 30309
     Email: dbalser@kslaw.com
     Email: jbarrett@kslaw.com
     Email: pnobles@kslaw.com
     Email: ebedard@kslaw.com
     Attorneys for Defendant, Delta Air Lines


                                                       /s/ Alec H. Schultz
                                                         Alec H. Schultz




                                                  11
